ORDER

PER CURIAM.
AND NOW, this 15th day of July, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether, in order to prove the requisite intent for solicitation to commit rape of a child under 13 under 18 Pa.C.S. § 3121(c), the Commonwealth is required to prove the solicitor had knowledge of the victim’s age when the solicitor clearly had the specific intent to promote or facilitate acts which constituted a strict liability crime.